 


115 HR 5467 IH: Purple Heart and Disabled Veterans Equal Access Act of 2018
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 5467 
IN THE HOUSE OF REPRESENTATIVES 
 
April 11, 2018 
Mr. Lipinski (for himself, Mr. Jones, Ms. Bordallo, Mr. Bost, Ms. Brownley of California, Mr. Capuano, Ms. Clarke of New York, Mr. Cohen, Mr. Correa, Mrs. Davis of California, Mr. DeFazio, Ms. Barragán, Mrs. Dingell, Mr. Donovan, Mr. Fortenberry, Mr. Gaetz, Mr. Gallego, Mr. Gonzalez of Texas, Mr. Grijalva, Ms. Norton, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Kilmer, Mr. Kinzinger, Ms. Kuster of New Hampshire, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Mr. Moolenaar, Mr. Moulton, Mr. Neal, Mr. Norman, Mr. O'Halleran, Mr. Payne, Mr. Peterson, Ms. Pingree, Mr. Poliquin, Mr. Raskin, Mrs. Radewagen, Ms. Rosen, Mr. Rush, Mr. Ryan of Ohio, Mr. Scott of Virginia, Ms. Shea-Porter, Ms. Sinema, Mr. Suozzi, Mr. Soto, Mr. Thompson of California, Mr. Vela, Ms. Velázquez, Mrs. Watson Coleman, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to extend certain morale, welfare, and recreation privileges to certain veterans and their caregivers, to authorize the appropriation of funds for the purpose of improving the electronic physical access control system used by military commissaries and exchanges, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Purple Heart and Disabled Veterans Equal Access Act of 2018.  2.FindingsCongress finds the following: 
(1)In 2017, the Secretary of Defense determined that the addition of new patron categories to the commissary and exchange systems would support the growth of a robust customer base and help ensure the ability of both systems to provide benefits to members of the Armed Forces and their families.  (2)The Secretary previously opposed extending commissary and exchange privileges to large patron groups such as disabled veterans. 
(3)In January 2017, the Secretary of Defense approved limited online exchange shopping privileges for all veterans, effective November 11, 2017.  (4)The Secretary determined that current patrons of exchanges did not perceive the extension of such privileges as diluting the benefit for members of the Armed Forces. 
(5)The Purple Heart is the oldest military decoration, awarded to members of the Armed Forces who have been wounded or died in combat, fighting for the United States. Since the modern incarnation of the award was established in 1932, approximately 1,800,000 members of the Armed Forces have been awarded the Purple Heart.  3.Commissary stores and MWR facilities privileges for certain veterans and veteran caregivers (a)Extension of privilegesChapter 54 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1065.Use of commissary stores and MWR facilities: certain veterans and caregivers for veterans 
(a)Eligibility of veterans awarded the Purple HeartA veteran who was awarded the Purple Heart shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay.  (b)Eligibility of veterans who are Medal of Honor recipientsA veteran who is a Medal of Honor recipient shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. 
(c)Eligibility of veterans who are former prisoners of warA veteran who is a former prisoner of war shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay.  (d)Eligibility of veterans with service-Connected disabilitiesA veteran with a service-connected disability shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay. 
(e)Eligibility of caregivers for veteransA caregiver or family caregiver shall be permitted to use commissary stores and MWR facilities on the same basis as a member of the armed forces entitled to retired or retainer pay.  (f)DefinitionsIn this section: 
(1)The term MWR facilities includes— (A)MWR retail facilities, as that term is defined in section 1063(e) of this title; and 
(B)military lodging operated by the Department of Defense for the morale, welfare, and recreation of members of the armed forces.  (2)The term Medal of Honor recipient has the meaning given that term in section 1074h(c) of this title. 
(3)The terms veteran, former prisoner of war, and service-connected have the meanings given those terms in section 101 of title 38.  (4)The terms caregiver and family caregiver have the meanings given those terms in section in section 1720G(d) of title 38.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:   1065. Use of commissary stores and MWR facilities: certain veterans and caregivers for veterans..  (c)Effective dateSection 1065 of title 10, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act. 
4.Authorization of appropriation for updating ePACS for military commissariesThere is hereby authorized to be appropriated, out of any funds in the Treasury not otherwise appropriated, $500,000 to the Secretary of Defense for the purpose of updating the electronic physical access control system used by military commissaries and exchanges so that the system may recognize and accept veteran health identification cards.  5.Sense of Congress regarding individuals awarded the Purple HeartIt is the sense of Congress that the Secretary of Defense, in coordination with the Secretary of Veterans Affairs, should maintain a list of all individuals awarded the Purple Heart. 
 
